DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
Claim 3 Lines 1-3: “support bearings are provided on a lower portion of the screw shaft to roll in a direction orthogonal to the shaft”.
It is unclear if this is an intentional recitation or a typo. The bearings as depicted (e.g. see Fig. 8) show the bearings having an axle (511, 512) and rollers (451, 452) that extends parallel to the screw shaft, not orthogonal to it. Please verify if instead Applicant is claiming, for example, that when the screw shaft rotates clockwise the bearings rotate counter clockwise (and vice versa), or if Applicants is claiming that the bearings are parallel to the screw shaft.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 Line 5: The recitation “a two-surface screw groove” is indefinite. It is unclear if this recitation is just further defining the previously recited “screw groove” (Claim 1 Line 2) or is intended to be an additional new screw groove.
Claim 1 Line 7: The recitation “an outer ring of the second driving bearing” is indefinite. It is unclear if the “outer ring” is referring specifically to an “outer race” of the bearing, or merely to an outer surface that is ring shaped. For the purpose of this Office Action, “outer ring” will be interrupted as the “outer race”. Please advise.
Claim 1 Line 10: The recitation “the operating plate” lacks antecedent basis.
Claim 2 Line 2: The recitation “advances in parallel with” is indefinite. It is unclear if this limitation is describing that the guide blocks move with the screw shaft, or if the limitation is describing a fixed relationship between the two components (i.e. they extend parallel to one another). Based on Applicant’s originally submitted specification and the drawings, the screw shaft and the guide blocks appear to be both be fixed in an axial direction, with only the screw shaft being to rotate about an axis. Accordingly, for the purpose of this Office Action, the Examiner is interpreting “advances in parallel with” to mean “extends in parallel to”. Please advise.
Claim 3 Line 3: The recitation “the shaft” lacks antecedent basis.
Claim 3 Lines 2-3: The recitation “roll in a direction orthogonal to the shaft” is indefinite. It is unclear if Applicant is claiming that the support bearings are rolling away from the screw shaft (i.e. moving in a direction orthogonal to the axial direction of the screw shaft) or if the support bearings rotate about an axis that is orthogonal to the rotational axis of the screw shaft, or if the support bearings rotate in a direction opposite of the direction the screw shaft is rotating in (i.e. for clockwise rotation of the share the support bearings rotate counter clockwise). For the purpose of this Office Action the Examiner is interpreting “orthogonal to the rotation axis” to mean that the support bearings are rotating in the opposite direction from the rotation of the screw shaft. Please advise.
Claim 3 Line 3; Claim 3 Line 4: The recitation “the shaft in contact with the screw shaft” is indefinite. It is unclear if Applicant is claiming that a second shaft is in contact with the screw shaft, or alternatively if this is a typo and the claim limitation means that the rollers “roll in a direction orthogonal to the screw shaft” and the rollers are “in contact with the screw shaft”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (US 2009/0133523) (“hereinafter Song 1”).
Regarding Claim 1, Song 1 discloses a bearing screw transfer device (see Title) which has a first driving bearing and a second bearing (see Fig. 4, showing multiple bearings 500, with the first bearing being for example the top left most bearing and the second bearing being for example the bottom right most bearing) which run along a screw groove (see Fig. 4) of a rotating screw shaft (200), thereby converting a rotational force of the screw shaft into a translational force of an operating plate disposed on an upper portion of the screw shaft (see [0009]). 
Wherein a two-surface screw groove is formed on the screw shaft (see Fig. 4, showing that the groove is made up by two flat surfaces forming a “V” shape with a rounded connection point between the two surface), and an outer ring of the first driving bearing runs in contact with one surface of the two-surface screw groove (see Fig. 4, showing that the outer race of the bearing makes contact with one of the surfaces), and an outer ring of the second driving bearing runs in contact with the other surface of the screw groove (see Fig. 4, showing that the outer race of the second bearing makes contact with the other surface).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Saeki (JP H03-66962 A) in view of Song 1 (US 2009/0133523).
Regarding Claim 1, Saeki discloses a bearing screw transfer device (see Fig. 1) which has a first driving bearing (17, 18) and a second bearing (25, 26) which run along a screw groove (see Fig. 2) of a rotating screw shaft (1), thereby converting a rotational force of the screw shaft into a translational force of an operating plate disposed on an upper portion of the screw shaft (see Fig. 2, showing that due to the helical threads and rollers in contact with the threads, when the shaft is rotated, the nut 3 will be forced to move linearly).
Wherein a two-surface (2) screw groove is formed on the screw shaft (see Fig. 2), and an inner ring (see Fig. 2, showing that the inner race of the ball bearing 17 connects to roller 18) of the bearing of the first driving bearing runs in contact with one surface of the two-surface screw groove (see Fig. 2), and an inner ring (see Fig. 2, showing that the inner race of the ball bearing 25 connects to roller 26) of the second driving bearing runs in contact with the other surface of the screw groove (see Fig. 2). 
Wherein the first driving bearing and the second driving bearing are coupled to an operating plate (3) symmetrically in forward and backward directions, and all of the inner rings of the driving bearings are exposed in the forward and backward directions of the operating plate (see Fig. 2, showing that there is a gap between the screw shaft and the nut, and that this gap exposes the rollers to both internally and externally, as there are no seals between the screw shaft and the nut).
Saeki does not disclose that the outer ring of the first and second driving bearing is in contact with the two-surface screw groove, nor that the first and second driving bearings are symmetrically in forward and backward directions to be inclined.
Song 1 teaches a similar bearing screw transfer device (see Fig. 4), having a screw shaft (200) with a two-surface screw groove (see Fig. 4) and a first and second driving bearings (see Fig. 4, showing multiple bearings 500, with the first bearing being for example the top left most bearing and the second bearing being for example the bottom right most bearing). Where the outer ring of both the first and second driving bearing is in contact with the two-surface screw groove (see Fig. 4). Where the first and second driving bearings are symmetrically arranged in a forward and backward direction to be inclined (see Fig. 4, showing that the first and second driving bearings are mirror images from one another with one being inclined forward and the other backward).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that swapping which race of the bearing is in contact would result in a bearing screw transfer device that would operating in the same manner, and would allow for a simplified construction, since the two bearings that couple the roller to the operating plate could be replace by a single axle coupled to the nut and a single bearing that serves as the roller. Thereby also reducing the cost of manufacturing the device by reducing the number of bearings required. Further, it would have been readily appreciated that orienting the bearings so that they are inclined toward the screw groove (which would result in the left side and right side driving bearings being inclined in a symmetrically opposite orientation), would result in better traction between the driving bearings and the screw shaft, by orienting the driving bearings so that more of the bearing surface is in contact with the screw thread.
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date to combine the ball screw transfer device disclosed in Saeki with an inclined bearing directly in contact with the screw groove as taught in Song 1 to reduce the cost of manufacturing the device and to improve contact between the first and second driving bearings and the screw shaft.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Song 1 (US 2009/0133523) in view of Devenyi (US 5,857,383) and Song (WO 02/38473 A1) (“hereinafter Song 2”).
Regarding Claim 2, Song 1 does not discloses how the screw shaft and operating plate of claim 1 are connected to outside components, nor in particular a linear guide device. However, Devenyi, which is directed to a similar ball screw transfer device (see Figs. 1 and 2), teaches an operating plate (10), guide blocks (18) (see Fig. 1, showing a pair of guide blocks on left and right sides of the assembly) which advance in parallel with the screw shaft (see Fig. 1, showing that both the screw shaft 24 and the guide blocks extend axially parallel to one another).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing a linear guide would better support the operating plate and any load or device attached to the operating plate. Thereby allowing for more precise movement of the load and/or device, as well as providing better support against bending of the shrew shaft, since the guide blocks would absorb some of the force exerted by an object mounting to the operating plate that would otherwise pass entirely into the screw shaft.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the bearing screw transfer device disclosed in Song 1 with a linear guide as taught in Devenyi to improve operation of the device by providing a better support and by improving the precision of operation.
The Combination does not suggest rod-like guide rails, nor guide bearings. However, Song 2, which is directed to a similar linear guide device to that used in the Combination, teaches an operating plate (42), guide blocks (22, 24) (see Fig. Fig. 1, showing two pairs of guide blocks), and rod-like guide rails (30) which are inserted into inner surface of the guide blocks at least in part along a longitudinal direction (see Fig. 2) are further provided on both sides of a hollow space (see Fig. 2), and guide bearings (44) are further coupled to the operating plate (see Fig. 2) to run along the guide rails (see Figs. 1 and 2).

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the operating plate of the bearing screw transfer device suggested by the Combination with the rod-like guides and guide bearings as taught in Song 2 to increase the useful life of the device due to reduced friction.
In the resulting Combination the screw shaft would extend in the longitudinal direction through the hollow space, and accordingly the guide blocks and rod-like guide rails would be provided on both sides of the screw shaft. Where the guide bearings run along the guide rails the first driving bearing and the second driving bearing run in contact with both surfaces of the screw groove of the screw shaft, since the first and second driving bearings operate with the screw shaft to move the operating plate, and the operating plate is also connected to the guide bearings.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saeki (JP H03-66962 A) in view of Song 1 (US 2009/0133523) and Lee (KR 10-2013-0038714).
Regarding Claim 3, Saeki further discloses the bearing screw transfer device of claim 1, wherein the screw shaft is rotatably supported on both ends (see Lines 139-140 located on Page 4 of the Translation) but does not disclose if the screw shaft is supported at an intermediate location.
However, Lee teaches a similar screw transfer device (see Fig. 5) having a screw shaft (4) wherein support bearings (20) are provided on a lower portion of the screw shaft (see Fig. 3) to roll in a direction opposite to the screw shaft (see Fig. 3, showing that the support bearings will rotate in a 
Wherein the support bearings comprise a first support bearing which is eccentric in one direction with respect to an advancing direction of the screw shaft, and a second support bearing which is eccentric in the other direction (see Fig. 3, showing two support bearings that are both radially spaced apart from the screw shaft and accordingly are considered eccentric, and further that the bearings are not axially aligned, and accordingly are considered to be eccentric in two separate directions).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that by providing an intermediate support would allow for a longer screw shaft to be provided without having to worry about deflection, and further that reduced deflection would result in more precise movement of an attached objector to the table, since movement would be isolated to purely a forward and backward direction without any up or down movement (i.e. due to deflection) (see also the translation of Lee’s Abstract teaching that the intermediate support is to prevent “dropping” of the ball screw). 
Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the bearing screw transfer device suggested by the Combination with an intermediate support as taught in Lee to improve the precision of movement of the device as well as allowing for the use of a longer screw shaft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./               Examiner, Art Unit 3658                                                                                                                                                                                         
/Jake Cook/               Primary Examiner, Art Unit 3658